DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment field on 12/31/2020.  Claims 39 and 42 are currently pending.  Claims 1-38, 40-41, and 43-46 have been canceled.  No claims have been added.  Claims 39 and 42 have been amended.  Claim 39 is an independent claim.

Rejections - Withdrawn
The previous 35 U.S.C §102 rejection of claim 39 over LaJoie is withdrawn as necessitated by amendment.
The previous 35 U.S.C §102 rejection of claim 43 over Eide is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 42 over LaJoie in view of Caspi is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 44 over Eide in view of Caspi is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 45 over LaJoie in view of Eide is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 46 over LaJoie in view of Eide in view of Caspi is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues that LaJoie and Caspi do not teach  Additionally, newly relied upon reference Eide for claim 39 teaches a viewer watching a television program on their computer or web-enabled Digital TV could use a pointing device to interact with the screen when they encounter elements of interest and clicking [tapping] the video scene would allow the viewer to immediately access related information resources [0030] [0031] [0049].  Therefore, the references have been reasonably interpreted as teaching the recited claim language. See rejection below for the current 103 rejection.
Applicant further argues that the references do not teach “displaying the title and/or author in a display side bar in a display on the given device by compressing original content to compensate spatially for the display of the sidebar” of claim 42. Applicant’s arguments are directed to the newly recited claim limitations.  Examiner notes that the current references as a whole teach the recited claim language.  LaJoie does teach displaying the title and/or author in a display on the given devices of the users (Figs. 8A-8B; [0130] [0131]) and Eide teaches “With related educational and consumer information accessible to the user alongside the video display, information remains directly in context with what is being viewed in the video at any given time” [0065].  However, LaJoie and Eide may not explicitly teach that 

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 recites “the streaming audio content” in the fifth line.  However, “streaming audiovisual content” is what has been instantiated.  Examiner suggests reciting “the streaming audiovisual content”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Claim 39 recites “as it is streaming” in the fifth and sixth line.  However, the use of the term “it” is unclear as to what “it” is referring to.  Examiner suggests reciting “as [[it]] the first image is streaming” or “as [[it]] the streaming audiovisual content is streaming”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Claim 39 recites “the audiovisual content” in the twelfth line.  However, “streaming audiovisual content” is what has been instantiated.  Examiner suggests reciting “the streaming audiovisual content”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Claim 39 recites “invoking a background search in background, with the invocation of the search including” in the twelfth and thirteenth line.  This wording of this limitation is awkward and redundant.  Examiner suggests reciting “invoking a .  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Claim 39 recites “a a title and/or author”.  Examiner suggest reciting “[[a]] a title and/or author”. Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Claim 42 recites “the display of the sidebar” in the fourth line.  However, “a display side bar” is what has been instantiated.  Examiner suggests reciting “the display side bar ”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 42 recites the limitation “further comprising: for each given device of the plurality of devices, displaying the title and/or author in a display side bar in a display on the given device by compressing original content to compensate spatially for the display of the sidebar”.  


[0014] And, U.S. pre-grant publication 2008/0130960 by Jay Yagnik teaches a system and method for searching for and recognizing images on worldwide web, and how to drop the image into a search bar. However, there is no teaching or suggestion on how a user might be enabled to tap on image on any running content, invoking a search in background while the original content is running, and receiving the result in the side bar by compressing original content with name and more information.

[0020] Embodiments of the present invention can interoperate with a smart device with touch screen capability where a user can select a portion of an image by any mouse, stylus or other pointing device. Then, embodiments of the invention automatically search on the content within the selection to identify a person, a location, a building, or a product (e.g. car, phone, clothing, etc.) within the selection. The identification is then transmitted back to the user, preferably to his or her smart device and optionally to a sidebar area of the television.

[0032] The identification collaboration server then notifies the user of the results of the identification effort (408, “identification results”), such as by posting a pop up graphical user interface dialog on the first user's tablet computer (e.g. a call out bubble pointing to the selected content) or such as a thumbnail image of the selected content and the identification results shown in a side bar information area on the smart television, or both, of course.


Secondly, there is no mention of the limitation “to compensate spatially for the display of the sidebar”.  There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action. Applicant may obviate this rejection by canceling the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over LaJoie et al. (US 2011/0078729 A1; hereafter “LaJoie”) in view of Eide et al. (US 2009/0138906 A1; hereafter “Eide”).

Regarding Claim 39, LaJoie teaches a method comprising: sending, over a communication network and to a plurality of devices of a plurality of collaborators including a first user, streaming audiovisual content, (LaJoie [0006]: receiving at a user device a video program including one or more audio assets; [0048]: Users may access media content from one or more of their user equipment devices; [0067]: user equipment devices may receive media content and data via input/output path (communication network); I/O path may provide media content, i.e. Internet content; [0071] [0072] [0133]) with the streaming audiovisual content including an audio stream and a video stream; (LaJoie [0034]: multimedia is defined herein as media and content that utilizes at least two 
[tapping, by the first user, a first image included in the streaming audio content as it is streaming to the plurality of collaborators, with a timing of the tapping indicating an indicated time in a presentation of the streaming audiovisual content that has been selected by the first user for audio recognition;] (LaJoie [0006]: receiving a user input including a request to identify an audio asset playing within the video program; [0052] [0137]: user may initiate an audio asset identification request by pressing a dedicated button on a remote control or other user input interface or device; [0071] [0108] [0110]: The record may incorporate any information included in or associated with audio asset identification request such as information on user interaction with the media guidance application (e.g., how the user initiated the request, what display element the user selected to initiate the request, etc.) or a timestamp of the request or information on the state of the media guidance application (e.g., what the media guidance application was displaying at the time of the request))
responsive to the receipt of the user input indication data, isolating audio segment data corresponding to audio that was being presented on the plurality of devices at the indicated time; (LaJoie [0109]-[0111]: Audio capture and processing module may process a portion of audio signal in order to produce audio signal sample; audio capture and processing module 906 may use a sampling technique specifically customized for songs, or it may employ audio processing techniques that isolate songs from other audio content contained within the same audio signal; [0110] [0113] [0114]: Audio signal sample may be extracted or produced from any portion of audio signal such as at the timestamp of the request)
while the audiovisual content continues to stream, invoking a background search in background, with the invocation of the search including sending, over a communication network and to an audio recognition service, the audio segment data; (LaJoie [0099] [0101] [0106]: while the media content is being viewed, a user can initiate a search; [0123]: upon receiving audio asset identification request 902, the media guidance application may search program information data store 950 for information pertaining to the video program currently being watched…NOTE: conducting a search while the user continues watching media is invoking a search in the background; [0108]-[0111] [0113]-[0115]: the audio signal sample is sent to the audio identifier production module; the audio signal sample including information regarding the audio segment data and timestamp; [0129]: audio signature may be sent to a remote server that retrieves audio information from audio database [audio recognition service])
receiving, over the communication network and from the audio recognition service, audio identification data indicating a a title and/or author of the isolated audio segment; (LaJoie [0117] [0125] [0129]: Audio database [audio recognition service] may be searched for known audio signatures that match generated audio signature; [0141]: the media guidance application may search metadata associated with an audio asset or a video program containing the audio asset for audio asset identification data; [0143]: the media guidance application may query a server to determine if the audio asset identification request refers to the same audio asset as a previously fulfilled audio asset identification request; [0119]: audio database may include audio identification information such as the audio type, format, title, artist, composer, producer, author, description, genre, category, album, cover art, production dates, ratings data, or other identifying information [characteristics] associated with the audio assets corresponding to the known audio signatures) and
sending, over the communication network and to each device of the plurality of devices, the audio identification data so that the audio identification data is shared among and between the plurality of collaborators. (LaJoie [0072][0131] [0159]: audio asset information associated with popular audio assets may be pushed, or provided automatically, to other users; [0087]: audio assets or related information may be transmitted between users through communications network; [0129] [0130]: retrieves audio 
Although, LaJoie does teach that a user may initiate an audio asset identification request by pressing a dedicated button on a remote control or other user input interface or device and that the request can include information such as information on user interaction with the media guidance application—what display element the user selected to initiate the request, and information on the state of the media guidance application—what the media guidance application was displaying at the time of the request [0110] [0137], LaJoie may not explicitly teach every aspect of tapping, by the first user, a first image included in the streaming audio content as it is streaming to the plurality of collaborators, with a timing of the tapping indicating an indicated time in a presentation of the streaming audiovisual content that has been selected by the first user for audio recognition.
Eide teaches tapping, by the first user, a first image included in the streaming audio content as it is streaming to the plurality of collaborators, with a timing of the tapping indicating an indicated time in a presentation of the streaming audiovisual content that has been selected by the first user for audio recognition; (Eide [0030]: a viewer watching a television program on their computer or web-enabled Digital TV could use a pointing device (such as a mouse or remote control) to interact with the screen when they encounter elements of interest; Clicking [tapping] the video scene would allow the viewer to immediately access related information resources; [0031]: When a viewer (with the system plug-in installed) interacts with video onscreen, the system captures a still image screenshot of the current scene, and uses that image along with basic logistical metadata extracted from the video playback to comprise a copyright-independent data packet that serves as criteria to generate a search touch control) to query the system database 520 for information related to the selected video scene; [0058]: system will use all user-generated data (along with auto-extracted video metadata) to refine and prioritize records in the visual media database 520 during the search and retrieval process to produce the semantically relevant search results such as data related to audio 790 such as soundtrack music and artist that plays along with that video scene)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to use tapping an image in the streaming content to indicate a time for audio recognition as taught by Eide for the benefit of identifying audio selections within streaming audiovisual content of LaJoie, with a reasonable expectation of success, because Eide teaches that this "allows viewers to interact directly with high-interest visual media content, such as current films and popular television shows, to extract information based on elements of interest in that media" [0027]. Thus, the experience of the user would be enhanced. In addition, both references (LaJoie and Eide) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identification of a selection within streaming content. This close relation between both of the references highly suggests an expectation of success.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over LaJoie in view of Eide in further view of Candelore et al. (US 2008/0226119 A1; hereafter “Candelore”).

Claim 42, LaJoie in view of Eide teaches further comprising: for each given device of the plurality of devices, displaying the title and/or author [in a display side bar] in a display on the given device [by compressing original content to compensate spatially for the display of the sidebar]. (LaJoie [0087] [0119]: describing audio assets or related information such as title, artist, composer, or author may be transmitted between users through communications network; [0129] [0130] [0155]: retrieves audio information from audio database and sends it back to the user equipment device where user equipment device may represent a number of different user equipment devices, each of which may belong to the same or different users; Eide [0065]: “With related educational and consumer information accessible to the user alongside the video display, information remains directly in context with what is being viewed in the video at any given time)
However, LaJoie in view of Eide may not explicitly teach every aspect of displaying…in a display side bar…by compressing original content to compensate spatially for the display of the sidebar.
Candelore teaches [further comprising: for each given device of the plurality of devices, displaying the title and/or author] in a display side bar in a display [on the given device] by compressing original content to compensate spatially for the display of the sidebar. (Candelore [0020] [0046] [0047]: describing displaying related content side-by-side/PIP occupying an area on the display screen, usually at the corner of the screen. It may replace content in the main display and is depicted as if it were outside the viewing area; related content may be shown to the side of the main viewing image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display the identification results in a sidebar as taught by Candelore for the benefit of identifying audio selections within streaming audiovisual content of LaJoie in view of Eide, with a reasonable expectation of success, so that the search results remains directly in context with what is being viewed in the video at any given time without obscuring the video. Thus, the experience of the user would be enhanced. In addition, references (LaJoie in view of Eide and Candelore) teach .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Liden 
US 9,317,879 B1 – Directed to presenting collections of items related to subjects in a performance to viewers. Fig. 2B showing identification results in a sidebar.
Soto et al.
US 9,191,708 B2 – “The window 1100 partially covers the video content appearing on the remainder of the screen 212 and/or causes a portion of the screen 212 displaying video content to move and/or compress up or down the height of the window 1100.” [column 27 lines 39-54]
Wolosewicz et al.
US 9,065,683 B2 – Fig. 4 showing a sidebar for displaying information related to the content


US Patent Application Publications
Gopalakrishnan
US 2011/0092251 A1 – Directed to providing search results from visual imagery
Hill et al.
US 2012/0227074 A1 – Figs. 3-5 showing a user tapping an image and providing search result in a panel of the display
Thomas et al.
US 2002/0042920 A1 – “supplemental content may be displayed in the black space that appears when the video-on-demand media is displayed in letterbox (widescreen) format. Alternatively, the window may be resized so as not to be obscured” [0090], “the window displaying the on-demand media may be resized such that the advertisements, status bars, supplemental content, or any other suitable content, do not obscure the on-demand media “ [0095], “when viewing the on-demand media, the user may indicate a desire to obtain information relating to the song playing in the background of the selected media by selecting button 912. The interactive television application may provide the title of the song, the artist, a clip of the music video, a picture of the artist, or any other suitable 

US 2012/0317240 A1 – “a user of the client device 104 may press a button to record a ten second digital sample of audio through a microphone, or to capture a still image or video sequence using a camera” [0021] and “the content identification module 112 includes a media search engine 114 and may include or be coupled to a database 116 that indexes reference media streams, for example, to compare the received media sample with the stored information so as to identify tracks within the received media sample” [0025]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        January 12, 2021